991 F.2d 794
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jan AMOS, Plaintiff-Appellant,v.REPUBLIC NATIONAL LIFE INSURANCE CO. American General GroupServices Corp. Defendants-Appelles.
No. 92-5606.
United States Court of Appeals, Sixth Circuit.
April 21, 1993.

Before JONES and GUY, Circuit Judges, and COHN, District Judge.*
PER CURIAM.


1
This is an appeal from a summary judgment in favor of Republic National Life Insurance Company and the American General Group Services Corporation, defendants-appellees.   The appeal is brought by Jan Amos, surviving spouse of Elmer Amos, a beneficiary under a life insurance policy.   Appellant claims that the correct coverage amount should be $40,000 but that it was reduced, unilaterally, to $20,000.   This suit was initiated to recover an additional $20,000.   Each party filed motions for summary judgment.


2
The contention of the appellees is that the life insurance coverage of Elmer Amos was increased due to a misstatement of his employment position, i.e. general manager, in his insurance application.   Upon discovery of the mistake there was a subsequent downward departure from $40,000 to $20,000 to reflect his true position as a department head.


3
The issue on appeal is whether there was a genuine issue of material fact with respect to his title.   The District Court below held that under the group life insurance plan, Elmer Amos was entitled to the lower coverage only and that he had not occupied the position of general manager.


4
Upon a consideration of the record, and briefs, we hold that the court's rulings were not clearly erroneous.   Therefore, the denial of summary judgment for the plaintiff-appellant is AFFIRMED.   The grant of summary judgment for the defendant-appellee is AFFIRMED on the basis of the opinion of the District Judge Henry R. Wilhoit Jr.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation